DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 01/06/2021.
Claims 1-11 are pending.
Claims 1 and 10 are independent. 


Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a method for controlling electrical motors of a compressor system and a compressor system comprising: after disconnecting the capacitor bank from said first electrical motor, connecting the capacitor bank in parallel with a second electrical motor of the compressor system, this connection comprising connecting capacitors of the capacitor bank to windings of the stator of the second electrical motor by operating a switch unit of the capacitor bank connected to the internal power bus; starting the second electrical motor, by providing an input electrical current to the windings of the stator of the second electrical motor from the internal power bus; disconnecting the capacitor bank from said second electrical motor once said second electrical motor has started, this disconnection comprising disconnecting said capacitors from the windings of the second electrical motor along with other features of claim 1 (claim 1); wherein the compressor further comprises a second electrical motor, the compressor system configured to: connect the capacitor bank in parallel with the second electrical motor of the compressor system, this connection comprising connecting capacitors of the capacitor (claim 10).
The combination of the claimed limitations in the independent claims 1 and 10 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846